Citation Nr: 1428734	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-35 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with depression. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to October 1965.  His decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted PTSD with depression and assigned a 50 percent rating. 

In September 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A copy of this transcript is associated with the record.  The VLJ remanded the case for pertinent outstanding treatment records.  The Board finds that there was substantial compliance with the remand directives and the Board can proceed with the adjudication of the claim.  Stegall v. West, 11 Vet. App. 268 (1998).      

The VLJ that conducted the September 2010 hearing retired from the Board.  In May 2014, the Veteran was notified of the opportunity to have an additional hearing.  The Veteran responded that he did not wish to appear for another hearing and that the Board should consider his case on the evidence of record.  Accordingly, the Board will proceed with the consideration of this appeal.   

In this decision, the Board grants entitlement to a 70 percent rating and remands for further development for a rating in excess of 70 percent.  Therefore, the issue of entitlement to an evaluation in excess of 70 percent for PTSD with depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal ideation, impaired impulse control, difficultly concentrating, sleep problems, mood swings, startling easily, nightmares, and hypervigilance. 


CONCLUSION OF LAW

The criteria for a rating of at least 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

The Veteran's PTSD with depression is currently rated 50 percent disabling.  He contends that his PTSD has been more severe than the currently assigned rating and that he is entitled to a rating of at least 70 percent. 

The Board finds that during the appeal period the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal ideation, impaired impulse control, difficultly concentrating, sleep problems, mood swings, startling easily, nightmares, and hypervigilance. 

The Veteran was afforded VA examinations in December 2006, January 2009, and September 2009.  The VA examiners stated that the Veteran experienced nightmares, avoidance, panic attacks, outbursts of anger, exaggerated startle response, hallucinations, hypervigilance, and decreased concentration.  The Veteran reported suicidal thoughts but it was noted that the Veteran was not acutely suicidal.  See January 2009 and September 2009 VA examination reports.      

VA treatment records, dated through April 2011, confirm that he experiences disturbing memories and dreams, avoidance, difficultly concentrating, and thoughts of suicide.  Treatment records from the Veteran's private mental health provider indicated that he was easily irritated, easily startled, and "very quick-tempered."  The private treatment records further confirm that the Veteran experiences nightmares and that he has thoughts of suicide, sometimes on a "daily" basis.   

The Veteran's lay statements further reveal that he experiences suicidal thoughts.  In his September 2007 notice of disagreement, the Veteran expressed that he experienced such thoughts on a "daily basis."  During the September 2010 Board hearing, the Veteran confirmed that he experiences panic attacks, nightmares, and suicidal thoughts "all the time."  

The Board finds that the Veteran's PTSD symptoms, to include suicidal thoughts, are characteristic of at least a 70 percent rating.  The Board notes that the evidence of record shows that the Veteran has additional symptomatology that is not enumerated in the rating criteria for a 70 percent rating, including nightmares, panic attacks, startling easily, and hypervigilance.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective PTSD examinations, have more nearly approximated the criteria for at least a 70 percent rating throughout the appeal.  To this extent, the appeal is granted.  


ORDER

A 70 percent rating for PTSD with depression is granted, subject to the applicable criteria governing the payment of monetary benefits.   


REMAND

The Board notes that additional development is necessary to determine whether a rating in excess of 70 percent is warranted for the Veteran's PTSD with depression. 

During the September 2010 Board hearing, the Veteran reported that his PTSD has worsened since the most recent examination, which was conducted in September 2009.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

The evidence also shows that the Veteran is receiving ongoing VA treatment for his PTSD symptoms.  The Veteran has specifically identified mental health treatment in June 2011 that is not currently associated with the claims file.  As such, pertinent VA treatment records dated after April 2011 shall be associated with the claims file.  The RO shall also take appropriate steps to associate outstanding private treatment records with the claims file, to include mental health treatment records from E.B.       

Accordingly, the case is REMANDED for the following action:

1. Gather any outstanding records of VA treatment dated since April 2011 and associate them with the record, to specifically include mental health treatment from June 2011. 

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include mental health treatment from E.B.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his psychiatric symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4. Schedule the Veteran for an appropriate VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and estimate the Veteran's GAF score and comment on the severity of any social and occupational impairment related to his psychiatric disability.  

The examiner should also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his PTSD renders him unable to secure or follow a substantially gainful occupation. 

All findings and conclusions, accompanied by a rationale, should be set forth in the examination report. 

5.  Then readjudicate the Veteran's claim for a rating higher than 70 percent for his PTSD.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


